Citation Nr: 0117300	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  99-20 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a April 1998 RO rating decision which denied the 
veteran's application to reopen his claim for service 
connection for a left knee disorder.  The veteran testified 
at a Board hearing in February 2001.

The veteran has submitted documents and arguments that appear 
relevant to claims for an increased rating for 
service-connected hearing loss and for service connection for 
post-traumatic stress disorder (PTSD).  However, such issues 
are not on appeal, and the Board refers such issues to the RO 
for appropriate action.


FINDINGS OF FACT

1.  Service connection for a left knee disability was denied 
in a May 1951 decision of the Board.  Evidence submitted 
since the May 1951 Board decision includes some evidence 
which was not previously considered and is not cumulative or 
redundant, and which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a left knee disability.

2.  Based on all the evidence of record, the veteran's 
current left knee disorder began during his active military 
service.






CONCLUSIONS OF LAW

1. Evidence received since the final May 1951 Board decision 
is new and material, and the claim for service connection for 
a left knee disability is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991& Supp. 2000); 38 C.F.R. § 3.156 (2000).

2.  A left knee disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.

The veteran served on active duty in the Marine Corps from 
February 1944 to May 1946.  Service medical records include a 
January 1944 enlistment examination which noted normal 
extremities.  No complaints or findings relevant to a left 
knee disorder are shown in the service medical records prior 
to the separation examination report.  On the May 1946 
separation examination, the veteran reported a history of a 
sprained knee.  Examination of the spine and extremities, 
including the bones, joints, muscles, and feet, was normal.

In June 1946, the RO received the veteran's original 
application for service connection for a left knee injury 
(the claims form was completed at the time of his separation 
from service).  He indicated he first noticed the problem 
while serving in Okinawa.  He stated that the knee was very 
stiff and that he had difficulty standing at times.  He 
stated that he was treated at MAG (Marine Air Group) 24 
Peiping, China, in February 1946 and aboard the U.S.S. 
Randell in April 1946 for "bandaged knee".

In a July 1946 rating decision, the RO denied the veteran's 
claim based on the evidence of record including the service 
medical records which it had in its possession at that time 
which included the separation examination report.

In September 1946, the RO received additional service medical 
records from the service department.  These records did show 
treatment in January 1946 at MAG-24 for laryngitis.  However, 
the service medical records reflected no complaints or 
findings of a knee disorder.

A January 1947 statement was submitted from [redacted]
who served with the veteran on active duty.  Mr. [redacted] 
stated that in June 1945, the veteran was knocked from his 
sack by the concussion of a bomb and that he ran and fell 
trying to reach a foxhole, injuring his left knee.  He stated 
that the veteran went to sick bay but was told nothing was 
wrong.  Mr. [redacted] stated that the reason he knew this 
information was because the veteran and he were together so 
long and were good friends and always told each other their 
troubles.

In a January 1947 statement, Richard T. Smith, M.D., 
described his findings on examination.  The doctor recorded 
the veteran's history of having fallen on some rocks in 
service in June 1945 while running for a foxhole during an 
aerial bombardment and injuring the inner side of his left 
knee.  The veteran reported that this injury improved 
gradually to the first of July 1945 and then in August 1945, 
while on guard duty, he fell over a tent rope, again injuring 
his left knee.  The veteran further reported that in November 
1945, he reported to sick bay with a complaint of pain on 
walking and he was told that nothing could be done and he did 
not return to sick bay again.  He stated that, while on board 
ship returning to the United States, his left knee gave out 
and he fell.  He reported having been treated in sick bay 
with an ace bandage with no improvement.  The veteran also 
provided a history to Dr. Smith of continuing pain in the 
left knee on weight bearing, weakness of the entire left leg, 
and cramps of the muscles of the upper and lower leg since 
discharge from service in May 1946.

Physical findings on examination were atrophy of the muscles 
of the left leg, shortening of the hamstring tendons of the 
left leg, 15 degrees flexion deformity of the left knee on 
weight bearing, tenderness of the medial side of the left 
knee and crepitus of the left knee with motion.  X-rays 
revealed narrowing of the left knee joint space with 
hypertrophic changes on the medial aspect.  The diagnoses 
were arthritis, post-traumatic, chronic, moderately severe, 
left knee, and atrophy and malfunction of the left leg 
secondary to the arthritis.  Dr. Smith stated that the onset 
of these disabilities began in service and that the veteran's 
continuing on active duty with inadequate treatment 
aggravated these conditions.  He added that these 
disabilities limited the veteran's work capacity and his 
exercise tolerance and that permanent damage had occurred in 
his left knee.

In a shorter January 1947 letter, Dr. Smith gave the same 
diagnoses and then stated, "According to the history these 
difficulties are service connected originating in June, 1945 
while on active duty . . . ."

In February 1947, the RO continued the denial of the claim 
for service connection for a left knee disability.

In April 1947, the veteran underwent a VA examination.  The 
examiner recorded the veteran's history of having injured his 
left knee in June 1946 during a bombing attack.  His present 
complaints were that he could not carry anything heavy, stand 
on his left leg, or do much walking; his left knee gave out 
and got stiff.  On examination, there was slight limitation 
of motion of the left knee.  The examiner noted that this 
limitation was mostly subjective due to apprehension that the 
knee would slip out of joint.  There was pain on forced 
abduction of left knee and the internal aspect of the left 
knee was slightly swollen and tender.  The examiner ordered 
an X-ray examination.  The diagnosis was internal derangement 
of left knee.

The May 1947 X-ray report from F. F. Borzell, M.D., showed 
the articular surface of the left knee to be clearly defined 
throughout.  There was no radiographic evidences of erosions 
either in the internal structure or peripherally.  There was 
no radiographic evidence of exostoses.  The conclusion was no 
radiographic evidence of pathology.

In July 1947, the RO denied service connection for arthritis 
of the left knee and notified the veteran of the decision in 
August 1947.

In April 1948, the RO received a letter from the veteran 
stating that he had not heard anything about his appeal 
pertaining to his left knee claim.  The RO responded by 
letter dated in May 1948 that it had no record of the veteran 
having submitted an appeal of his claim, and the RO provided 
him with the appropriate form for making an appeal should he 
choose to do so.

In December 1948, the RO received VA Form 10-2593, Record of 
Hospitalization, from the Naval Hospital in Philadelphia 
which reflected that the veteran had been admitted there in 
November 1948 for acute appendicitis at which time he 
underwent an appendectomy.

In May 1950, the RO received a copy of a Certificate of 
Medical Examination by the United States Civil Service 
Commission, dated in May 1950, submitted on the veteran's 
behalf by his representative who argued that service 
connection was warranted for internal derangement of the left 
knee.  Under a block on the Medical Examination Certificate 
asking, "Have you any physical defect or disability 
whatsoever?", the veteran checked the box for "yes".  It 
was also stated that the disability was sustained in the 
United States Marine Corps in 1945, and the disability was 
described as "[f]ragments of bomb hit left leg."  The 
veteran indicated on the form that the VA recognized this 
disability as service-connected.  The examiner noted weakness 
and limitation of movement of the left knee and stated, 
"Because of the service[-]connected disability in the left 
knee this veteran does not meet the physical requirements 
needed for position of Laborer."  On a Physical 
Qualifications Placement Record, the examiner indicated that 
the veteran should not perform heavy lifting or repeated 
bending and had limitations or only partial capacity to 
perform prolonged walking, prolonged standing, and prolonged 
pushing.

In June 1950, the veteran was afforded a VA orthopedic 
examination.  He provided a history of a weak left knee.  His 
present complaints were that he experienced left knee pains 
going up and down stairs, that his knee got stiff, and that 
it was weak and he was afraid it would let him down.  The 
examiner noted that the veteran stood erect and walked 
without difficulty although in standing the left thigh was 
held in external rotation.  In supine position, the veteran 
was unable to correct the positioning of his leg without 
severe pain especially to the knee.  There was restriction of 
flexion of the left knee to 90 degrees.  X-rays of the left 
knee and hip were negative.  During manipulation of the hip 
and knee with the veteran supine he became highly excited 
with pupils widely dilated and profuse perspiration all 
caused so the veteran said by extreme pain in the left knee 
and hip.  A complete neurologic and psychiatric examination 
was recommended.  The VA X-ray report pertaining to the left 
knee reflected normal findings.  There was no evidence of 
arthritis, no loose bodies, no evidence of fracture.
In August 1950, the RO denied service connection for internal 
derangement of the left knee.

In September 1950, the veteran underwent a VA psychiatric 
examination.  He provided a history of a weak left knee.  His 
present complaints were difficulty with left leg and 
nervousness.  The examiner noted that the veteran's carriage 
and posture were normal but with regard to his gait he limped 
on the left side.  The examiner noted that the veteran was 
neat and clean in appearance and was cooperative.  He 
answered questions intelligently, his thinking was coherent 
and there was no mental blocking.  He was extremely tense and 
anxious, had a marked tremor of his hands with palmar 
hyperhidrosis.  He moved his hands constantly.  He appeared 
sincere in his speech.  His mood was pleasant but strongly 
reflected his concern about his leg and the fact that he 
could not get a job.  There was no severe depression and no 
suicidal trends.  His affect was appropriate.  There were no 
delusions, hallucinations, or ideas of unreality.  Judgment 
and reasoning were immature and social adjustment was 
marginal.  Industrial adjustment was severely impaired.  The 
veteran was competent.

The examiner noted that the veteran's gait was bizarre.  He 
lifted up on his right side which made it appear that he had 
a left limp.  Station was normal but the veteran held his 
left leg in outward rotation and with knee bent.  He could 
walk on his toes but not his heels.  Cranial nerves were 
intact.  All tendon reflexes were hypoactive but bilaterally 
equal.  Coordination tests, superficial reflexes, sensation 
and motor function were intact except with regard to the left 
lower extremity.  Examination of the left lower leg revealed 
weakness in every function and an inability to flex the knee 
or straighten it out.  He held the leg in extreme rotation.  
At five inches above the patella there was a one-inch 
difference in circumference as compared with the right.  At 
seven inches below the patella there was no difference, no 
pathology.

The examiner commented that the veteran claimed to have pain 
in his left knee and groin.  He was unable to use the limb 
normally yet his gait was not too abnormal.  He did not have 
the "La Belle Indifference" of the conversion state but 
rather had a great deal of anxiety.  (La belle indifference 
refers to a naïve, inappropriate lack of emotion or concern 
for the perceptions by others of one's disability, typically 
seen in persons with conversion hysteria.  Stedman's Medical 
Dictionary 926 (26th ed. 1995)).  Although he seemed 
concerned about his disability, he talked mostly of getting a 
10 percent disability rating so he could get a job with the 
government.  He did not have a well-organized plan for his 
future.  His biggest complaint was that he was getting 
nothing for his disability and that he could not get a job.  
He said to the examiner, "You get to do something for me."  
He did not speak in terms of getting treatment for his leg 
but rather emphasized his need for financial help.  The 
examiner concluded that the case fell best into the category 
of traumatic neurosis, and the diagnosis was traumatic 
neurosis, chronic, moderately severe.

In October 1950, the RO denied service connection for 
traumatic neurosis and continued the denial of service 
connection for arthritis and internal derangement of the left 
knee.

In November 1950, the RO received the veteran's appeal to the 
Board with a request for a hearing.  The hearing was held in 
December 1950.  The veteran testified that he was sleeping on 
a cot when a Japanese sealed bomb plane came in and struck a 
Black Widow plane in June 1945 and it blew up and the 
concussion blew him out of the sack and up in the air and he 
hit the ground when he came down.  He stated that he got up 
and ran to a foxhole and the top was covered and he hit some 
rocks getting into it.  He stated that he had some scratches 
and his legs were swollen.  He testified that he reported to 
sick bay but was told there was nothing wrong with him and 
that every time he went to sick bay the same thing happened.  
The veteran reported that when the bomb exploded he was not 
hit by any fragments.  He stated that, when examined for 
discharge, he reported the injury and was given an ace 
bandage.  After service, the first doctor he saw was his 
family doctor who gave him an elastic bandage.  The veteran 
thought the doctor was no longer in practice.  Not too long 
after he was home, he went to the Naval Hospital for his legs 
about five times, but he stated that he had to wait too long 
and his service representative referred him to Dr. Smith.  
When asked if he was ever actually treated at the Naval 
Hospital, the veteran replied that he had gotten one massage 
there.

After the hearing, the RO requested and received the 
treatment records from the U.S. Naval Hospital, 18th and 
Pattison Avenue, Philadelphia.  The records reflected that in 
June 1946 the veteran reported with complaints of weakness 
and giving way of the left knee.  There were no complaints of 
tenderness or hurting, just posterolateral weakness.  Nothing 
was detected on physical examination.  X-rays were ordered 
and revealed no evidence of abnormality of the left knee.

The treatment records from the Naval Hospital also showed 
that the veteran was admitted to the hospital on August 29, 
1950, with complaints of a weak left knee since June 1945.  
He reported the history of injury to the knee in a bomb 
explosion, and he stated that he was refused treatment at 
sick bay.  He stated that he walked with a limp since then.  
He reported that the acute pain subsided in three to four 
days but pain recurred eight to twelve times a month since 
the injury.  He described the pain as more of a "drawing" 
in his knee than an actual pain.  The examiner noted that it 
was most difficult to get a good description of the pain, 
ache, or "drawing" of which the veteran complained.  The 
veteran reported that the longest time he had gone without a 
sharp pain was three to four weeks and that pain was 
aggravated by manipulation and rapid movement.  He stated 
that he had had numerous X-rays, all of which were negative, 
and that he wanted to work but because of his condition no 
one would hire him.

On examination, the veteran was well developed and well 
nourished and in no distress.  In supine position, the left 
leg was rotated laterally and slightly flexed at the knee.  
The movements of the right leg were normal.  The left leg 
could be flexed only about 40 degrees at the hip and 50 
degrees at the knee.  During manipulation, the veteran became 
red and most apprehensive.  He failed to answer questions.  
Recovery was quick.  He stated his reaction was common of 
times his leg was examined.  On neurologic examination, it 
was noted that the veteran had a slight limp when he walked.  
He was able to stand on the right leg without difficulty but 
had considerable difficulty in standing on the left leg.  The 
leg would support his weight but he maintained balance only 
with difficulty.  He was unable to stand on the left leg at 
all with his eyes closed but could stand on the right leg.  
The calf and thigh muscles of the left leg showed some muscle 
atrophy.  The impression was definite diagnosis deferred 
until further study; atrophy of muscles of left leg; and 
psychogenic involvement.

On September 1, 1950, the veteran underwent a neurological 
examination.  The examiner noted that the veteran walked with 
the left leg rotated outward.  He was able to heel-toe walk 
rather well.  He was steady in Romberg position but had 
difficulty balancing himself on the left foot.  He had 
difficulty placing the left heel on the right knee.  He had 
good power in all extremities except the left leg.  When 
attempting to flex the thigh or extend the leg, he assumed a 
very bizarre contortion of his trunk and hyperextension of 
his head.  The deep tendon reflexes were equally active.  
There were no abnormal reflexes.  Pain and vibration sensors 
were decreased over the medial aspect of the left knee.  The 
examiner's impression was that the findings were bizarre and 
did not appear to fit into an organic pattern.  The examiner 
suspected a functional basis for the veteran's complaints.

On September 1, 1950, the veteran was absent without leave, 
i.e., he left the hospital without being discharged.  A 
notation in the record shows that the veteran was not 
observed over a sufficient time to establish a diagnosis.

In March 1951, the RO received VA Form 10-2593, Record of 
Hospitalization, from the Naval Hospital in Philadelphia 
which reflected that the veteran had been admitted there in 
February 1951 for treatment of a large hydrocele at which 
time he underwent repair and excision of the hydrocele.

In March 1951, the veteran was afforded a VA examination.  He 
reported the same history of having injured his left knee in 
service during a bomb explosion.  His present complaints were 
that he could not bend the left leg like he could the right 
and had to walk with a limp.  He stated that the leg 
stiffened over inside and pulled in the back and that he got 
knots in the left groin.  On examination, the examiner noted 
that the veteran held his left leg in a bizarre position, in 
external rotation at the hip with slightly flexed knee and 
that he walked in the same bizarre manner.  All back motions 
were free although the veteran tried to exaggerate a list to 
the right which could be corrected by gentle manual pressure.  
He rose on the toes and heels dramatically and bent when 
asked to squat.  He lay with left hip flexed, hip in external 
rotation, knee in flexion.  He opposed all attempts at 
examination.  The knee had no effusion; the ligaments were 
stable.  He opposed knee motion but it was obviously normal 
to 90 degrees.  Knee jerk, ankle jerk, cremasteric, 
abdominals, pinprick sensation, and pedal pulses were all 
normal.  The feet were normal; there were no abnormal 
calluses.  The legs measured equal in relative girths save 
that the left thigh was a 1/2 inch smaller than the right.  The 
examiner noted that the veteran made histrionic facial 
characters as the examination was in progress.  The veteran 
worked as an electrician doing house wiring including hanging 
fixtures.  The veteran did not react at first to the request 
to get dressed and kept rolling his head back and forth 
during the examination.  He then claimed that he was dizzy 
whenever anybody monkeyed around with his legs.  The examiner 
noted that he had no difficulty getting dressed.  The 
diagnosis was no orthopedic disease.

A March 1951 VA X-ray report pertaining to the left knee 
reflected that the bony anatomy was normal.  The veteran 
refused to fully extend his knee during the examination.  No 
loose bodies were noted.  No arthritis was evident.

In a March 1951 rating decision, the RO denied service 
connection for a left knee condition.

In May 1951, the Board denied the claim for service 
connection for a left knee disability, concluding that the 
evidence in its entirety was inadequate to show the existence 
of any disease or injury of the left knee in service or at 
the time of discharge.  The Board also concluded that the 
evidence was inadequate to show the present existence of any 
left knee disability of service origin and did not permit the 
grant of service connection for any such condition.

In February 1953, the veteran's representative asked the RO 
to search for additional service medical records.  The RO 
contacted the service department for this purpose in March 
1953.  In May 1953, the service department notified the RO 
that a thorough search had failed to locate the requested 
records of treatment for the alleged disability.  

A VA Form 119, Report of Contact, dated March 1995, from the 
veteran's representative reflects that the veteran was 
attempting to reopen his claim for service connection for a 
left knee condition based on attached evidence.  Such 
evidence consisted of duplicate copies of previously 
considered documents.  In August 1995, the RO informed the 
veteran that new and material evidence, not duplicate 
records, would be required to reopen his claim.

In December 1997, the RO received a statement from the 
veteran in which he provided a history of having injured his 
left leg in service when the concussion from an explosion 
blew him into the air.  He also attached a copy of an October 
1997 statement by Myron Rodos, D.O.  Dr. Rodos said that the 
veteran was under his medical care for treatment of a left 
medial meniscus tear from an old injury associated with 
degenerative joint disease.

In a letter to the veteran dated in January 1998, the RO 
stated that service connection for a left knee condition was 
denied by the RO in July 1946 and that this denial had been 
upheld by the Board in May 1951, and the RO informed the 
veteran that if he wished to reopen his claim he must submit 
new and material evidence.  The RO also informed the veteran 
of the best type of evidence to submit.

In an April 1998 rating decision, the RO denied the veteran's 
application to reopen his claim for service connection for a 
left knee condition on the grounds that no new and material 
evidence had been submitted.

In May 1998, the RO received a letter from the veteran's 
representative requesting that the RO search for treatment 
records from the U.S.S. Grant where the veteran stated he was 
treated for his left leg condition.  In addition, the 
representative submitted a copy of the same letter, dated in 
October 1997, from Dr. Rodos.

Also of record is a notice of disagreement, dated in May 
1998, with the April 1998 rating decision denying the 
veteran's application to reopen his claim for a left knee 
condition.  In the notice of disagreement, the veteran 
requested the RO to obtain records of treatment from the 
Naval Hospital in Philadelphia.  He stated that he was 
treated there from 1946 to 1956.

In June 1998, the RO received the report of a January 1997 
MRI (magnetic resonance imaging) pertaining to the left knee 
from Imaging Group of Nazareth, Inc.  The MRI revealed 
degenerative change in the medial meniscus with superimposed 
degenerative tear.  There was also small joint effusion 
present.

In September 1998, the RO requested that the National 
Personnel Records Center (NPRC) search for the treatment 
records from the U.S.S. Grant which were requested by the 
veteran.

In December 1998, the RO received a letter, dated in October 
1998, from the veteran's representative along with additional 
evidence.  The evidence includes an October 1998 statement of 
[redacted], who served on the same airfield where the 
veteran was serving when the explosion occurred in 1945 
during which the veteran alleged to have injured his knee.  
Mr. [redacted] described the explosion in service and stated 
that it had happened on July 30, 1945.  He stated he was 
waiting to board a plane on the airfield to return to the 
United States when the two planes collided setting off a 
series of explosions.  In addition to Mr. [redacted] 
statement, his Report of Separation was also submitted as 
evidence and this record showed that he departed for the 
United States on July 30, 1945.

Documents and letters in the claims file dated in February 
and March 1999 show that the RO followed up on its request 
for treatment records from the U.S.S. Grant and the Naval 
Hospital in Philadelphia with the NPRC, the National Archives 
and Records Administration (NARA), and the VA Records 
Management Center but the attempts to secure additional 
records of treatment were not successful.  In August 1999, 
NARA replied that its index of the U.S.S. Grant produced no 
listing for the veteran for 1946.

The veteran completed his appeal to the Board by submitting a 
substantive appeal in September 1999.  He stated that the 
statement of the case described the ship as the "U.S.S. 
Grant" when the name was the "U.S.S. General Grant" and 
indicated that perhaps this was why the RO was not able to 
secure treatment records.  He also requested a hearing before 
the Board.

In November 1999, the veteran submitted a statement that the 
RO did not check back far enough for records from the Naval 
Hospital in Philadelphia, indicating that the pertinent dates 
were from June 1946 through 1955.

In December 1999, the veteran submitted additional evidence 
to the Board.  This evidence consisted of a copy of [redacted]
[redacted] statement which was already of record and a 
statement, dated in December 1999, from [redacted].  
Mr. [redacted] stated that he, too, witnessed the explosion of 
the planes colliding on the airfield and the subsequent 
explosions described by the veteran and [redacted].

In February 2001, the veteran testified at a hearing before 
the Board in Washington, D.C.  He reiterated his description 
of the explosion that occurred on the airfield while he was 
stationed on Okinawa and of having sustained an injury to his 
left knee.  The veteran also offered an explanation as to why 
there is no record of an injury to his knee in service:  He 
testified that before he was discharged from service he was 
told by a lieutenant that the military knew that he had been 
injured and that, if he agreed to reenlist in the military, 
the military would document the injury to his left leg in the 
service medical records and would promote him to the rank of 
buck sergeant.  He stated that the lieutenant told him that 
if he did not reenlist the injury would not be documented in 
the records, and the veteran stated that he chose not to 
reenlist.

The veteran also testified that he started receiving 
treatment for his left knee disorder immediately after being 
discharged from service.  He stated that he went to the 
hospital for eight to ten years, two to three times a week, 
every week.  He stated at first that this was the VA hospital 
but later stated that it was the Naval Hospital in 
Philadelphia which he indicated had been at 17th and Pattison 
at that time.  He said he stopped going for treatment because 
no one was doing anything for him there and because his wife 
told him that he should let those who were more seriously 
injured in the war have the money and when he got older, when 
he needed it, he should go back and get it.

The veteran testified that at that time he worked as an 
electrician for the federal government.  He stated that he 
had failed his physical but that a certain doctor "put me 
in" despite his having failed the physical.

The veteran testified that from the day of the explosion his 
knee has continuously gone out on him.  The veteran's 
representative noted that the veteran reported for the 
hearing in a wheelchair and had a brace on his leg.  The 
veteran testified that the VA made him get the brace on his 
leg because his leg was unstable.  He stated that Dr. Ongs of 
the Philadelphia VA Hospital stated a few years earlier that 
the veteran's knee was so bad that he needed a complete new 
knee but that he had refused the surgery.

The veteran stated that he had not sustained any injuries to 
his left leg since leaving the service in 1946.  The veteran 
testified that attempts had been made in the past to secure 
records of treatment from the Philadelphia Naval Hospital but 
that those attempts were unsuccessful.  He also stated that 
he was a patient in the hospital once for four days but that 
he "walk[ed] out on them" because he felt the hospital 
staff was not doing anything for him.

It was agreed at the hearing that the record would be left 
open for 90 days for the submission of additional medical 
evidence.

In April 2001, the Board received a letter, dated in April 
2001 and submitted by the veteran, from Paul H. Steinfield, 
M.D., who stated that he originally saw the veteran in March 
2001 with complaints of his left leg giving way and of 
weakness and pain.  He noted that the veteran reported that 
he had had this problem since a war injury which occurred in 
1945.  Examination demonstrated an abnormal gait.  The 
veteran's left knee buckled when he walked.  There was pain 
with rotation of the left hip and with attempted flexion of 
the left knee.  There was no ligamentous instability.  There 
was limitation of internal rotation of the left hip.  The 
examiner noted that the veteran brought X-rays pertaining to 
the left knee with him to the examination which demonstrated 
moderate changes of osteoarthritis.  The doctor injected the 
left knee with Cortisone and Lidocaine and stated that 
further treatment would be needed in the future.  The veteran 
was using Canadian crutches for walking.  The doctor noted 
that he had an injury which dated back to the war and that he 
was somewhat disabled as a consequence of this injury.  The 
veteran waived his right under section 20.1304(c) of VA 
regulations to have the RO review this evidence in the first 
instance.

In May 2001, the Board received a copy of the same letter 
from Dr. Steinfield and a bound volume of documents assembled 
on the veteran's behalf by his nephew.  The veteran waived 
his right under section 20.1304(c) of VA regulations to have 
the RO review this evidence in the first instance.  

Among the evidence in the bound volume is a copy of a May 
2000 letter to the veteran from the Headquarters of the U.S. 
Marine Corps, responding to his recent inquiry as to whether 
he was eligible to receive the Combat Action Ribbon for his 
World War II service.  In the letter, the Marine Corps 
official told the veteran that based on review of his service 
records and information provided, he was entitled to the the 
Combat Action Ribbon, and such decoration was enclosed with 
the letter.

Other evidence submitted in the bound volume includes a 
November 2000 notation from Dr. Myron Rodos who stated that 
the veteran suffered from multiple injuries as a result of 
being blown-up in July 1945.









Analysis.

The file shows the VA's notice and duty to assist obligations 
of the law have been satisfied with respect to the veteran's 
application to reopen a claim for service connection for a 
left knee disability.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). 

In this case, service connection for a left knee disability 
was denied in a decision of the Board dated in May 1951.  
That Board decision is final, with the exception that the 
claim may be reopened with new and material evidence.  And if 
the claim is thus reopened, the claim will be reviewed based 
on all the evidence of record.  38 U.S.C.A. §§ 5108, 7104; 
Manio v. Derwinski, 1 Vet.App. 140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

At the time of the 1951 Board decision, medical records from 
the veteran's 1944-1946 active duty did not show a chronic 
left knee disorder, although the veteran gave a history of a 
sprained knee at the time of his discharge examination.  
Post-service medical evidence at the time of the 1951 Board 
decision included some findings of a current left knee 
disorder, and a history of the problem dating to service.  
However, there were a number of other thorough medical 
examinations after service which showed no organic left knee 
disorder by clinical and X-ray studies.  Regardless of 
disease or injury in service, a current related disability is 
required for service connection, and the Board in 1951 found 
such was not present.  

Much of the evidence submitted since the 1951 Board decision 
is cumulative or redundant, and not new.  However, there are 
also additional medical records from 1997-2001 showing an 
organic left knee disorder (a torn meniscus with associated 
degenerative joint disease) with a history of the problem 
starting in service.  This is new evidence, in that it is not 
cumulative or redundant, and it is also material evidence, as 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  As to some of the 
other evidence submitted since the 1951 Board decision, some 
is new and material and some is not, but this matter need not 
be further discussed, as the Board finds that the claim has 
been reopened by at least some evidence which is both new and 
material.

As the claim for service connection for a left knee 
disability has been reopened, it has been considered de novo 
based on all the evidence of record.  The veteran recently 
was awarded a Combat Action Ribbon for his World War II 
service in the Marine Corps, evincing participation in 
combat.  He claims that on one occasion in service his left 
knee was injured under combat circumstances when the enemy 
bombed his base, and lay statements by others support his 
account of the bombing.  There are no service records of 
treatment for a left knee injury or confirming a chronic left 
knee disorder (although the veteran gave a history of knee 
strain at his discharge examination).  Service records of the 
condition are not required given the combat circumstances and 
the veteran's satisfactory lay evidence of the injury which 
is consistent with the circumstances of his service.  
38 U.S.C.A. § 1154.  The fact that he first claimed service 
connection for the disorder at the time of service discharge 
adds credibility to his allegations.  Some of the medical 
records in the years immediately after service indicate a 
left knee condition with a history of the problem since 
service, yet a number of other examinations at that time 
found no organic knee disorder.  More recent records confirm 
the presence of an organic left knee disorder (a meniscal 
tear with associated degenerative joint disease), and some 
doctors have related this to the history of an injury in 
service.  It is of course possible that the recent medical 
findings are due to post-service injury or disease, but such 
is not demonstrated by clear and convincing evidence.  
38 U.S.C.A. § 1154.

With due consideration of the combat circumstance 
(38 U.S.C.A. § 1154) and the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that the veteran now 
has a left knee disorder which began in service.  The left 
knee disorder was incurred in service, and service connection 
is warranted.


ORDER

The claim for service connection for a left knee disability 
is reopened, and service connection for a left knee 
disability is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 



